Per curiam.
Respondent, Wayne F. Carmichael, wilfully abandoned a legal matter entrusted to him by a client to the detriment of that client in violation of Standard 44. The Respondent also failed to promptly account for property entrusted to him in a fiduciary capacity in violation of Standards 61, 62, and 63 of State Bar Rule 4-102 of the Rules and Regulations of the State Bar of Georgia. The Respondent further failed to file a response to the client’s complaint or to cooperate with the Investigative Panel in its investigation of the complaint in violation of Standard 68 of State Bar Rule 4-102.
*324Decided July 12, 1990.
William P. Smith III, General Counsel State Bar, Viola S. Drew, Assistant General Counsel State Bar, for State Bar of Georgia.
The Review Panel recommended that the Respondent be suspended from the practice of law in this state for a period of one (1) year, unless within thirty (30) days of the Order of the Supreme Court he provides a complete accounting of funds of the estate to the General Counsel’s office and to the Complainant or her attorney and reimburses the Complainant for whatever remains of the $371 attorney fees he has not already reimbursed her.
If the General Counsel’s Office certifies to the Supreme Court that Respondent has made the accounting and reimbursed the complainant within the thirty (30) day time period, then Respondent shall receive a public reprimand.
This Court adopts the recommendation of the Review Panel.

All the Justices concur.